297 Ga. 37
FINAL COPY


              S15A0507. BADEN v. OCHOA-HERNANDEZ.


      THOMPSON, Chief Justice.

      The trial court granted relief in this habeas corpus case pursuant to an

order which reads, in its entirety:



            After hearing evidence in the above-styled case, it is hereby

      ordered that the guilty plea in this case, which was in the Superior

      Court of Gwinnett County, be withdrawn and the conviction

      associated therewith be vacated and set aside. [Appellee] shall be

      remanded to Gwinnett County for further proceedings in accordance

      with this order.



The warden appeals.

      Because the order granting habeas relief does not contain written findings

of facts and conclusions of law upon which the judgment is based, it fails to

meet the requirements of OCGA § 9-14-49. Accordingly, the judgment of the
habeas court is vacated and the case remanded for issuance of an order in

compliance with OCGA § 9-14-49. See Thomas v. State, 284 Ga. 327, 328 (2)

(667 SE2d 375) (2008), overruled on other grounds, Crosson v. Conway, 291

Ga. 220, 222 (728 SE2d 617) (2012).

      Judgment vacated and case remanded with direction. All the Justices

concur.



                           Decided April 20, 2015.

      Habeas corpus. Calhoun Superior Court. Before Judge Cato.

      Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy

Attorney General, Paula K. Smith, Senior Assistant Attorney General, Meghan

H. Hill, Assistant Attorney General, for appellant.

      McArthur Law Firm, Caleb F. Walker; Sarah L. Gerwig-Moore, Mattie

L. Hardin, Marlene Otero, Dorothy Paul, for appellee.




                                       2
3